DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 5/21/2021.
Claims 2, 3, 5, 6, 9 and 10 have been cancelled.
No claims have been added. 
Claims 1, 4, 7 and 8 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered.

Response to Arguments

Applicant's arguments filed 5/21/2021 have been fully considered but they are not persuasive.
On pages 6-7 of the remarks, in regard to claims 1, 4, 7 and 8, the Applicant notes the amended claims are allowable.

The Examiner respectfully disagrees. 
For the independent claims 1, 4 and 8 the limitation “without using a Physical Downlink Control Channel (PDCCH)”, has been removed from the independent claims and the reference Ng et al. WO 2015066645 now reads on the remaining claim limitations as a result of removing the limitation “without using a Physical Downlink Control Channel (PDCCH)”.  Ng et al. teaches performing scheduling for MTC SIBs via MTC PDCCH(s) (see at least para. 0138) and also teaches the remaining limitations.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. WO 2015066645 (Foreign Patent Documents citation #1 listed on IDS dated 4/20/2018).

As to claim 1:
Ng et al. discloses:
A base station, comprising:
a processor that controls radio communication with a user equipment; and
 a communication circuit that transmits broadcast information at a predetermined repetition cycle, the broadcast information including a Master Information Block (MIB), wherein:
(“In one option of the method of MTC system information transmission framework when the intermittent transmission periods of MTC PBCH, MTC PDCCH, and MTC PDSCH do not overlap in time, MTC SIB1 605 is transmitted after a fixed and predefined number (N.sub.1) 610 of system frames from the last frame of MTC PBCH 615. In another option, N.sub.1 610 is configurable by the network, such as by using MTC MIB 620, to allow for network flexibility. In certain embodiments, another equivalent parameter is used, such as N.sub.1' sub-frames from the first frame of MTC PBCH (namely, N.sub.1'=N.sub.1+40 ms). The period of MTC SIB1 605 transmission can be predefined, for example -80 
(“In another alternative of non-essential SIBs notification, eNB 103 broadcasts the non-essential SIBs for a period of time (for example, in a MTC SI modification period) if there is a change to one of the non-essential SIBs. For example, in step 1405, the MTC UE 116 receives MTC MIB, SIB1, SIB2 and SIB14, namely essential SIB information from eNB 103 via a broadcast channel.”; Ng et al.; 0165)
(where
“eNB” maps to “base station”,
FIG. 3B illustrates “processor” and “communication circuit”
 “MTC UE 116” maps to “user equipment”,
“MTC UE 116 receives MTC MIB, SIB1, SIB2 and SIB14, namely essential SIB information from eNB 103 via a broadcast channel” maps to “that transmits broadcast information ..., the broadcast information including a Master Information Block (MIB)”, where “MIB, SIB1, SIB2 and SIB14” maps to “broadcast information”,
“Similarly, the SI message following MTC SIB1 605 transmission is transmitted after N.sub.2 625 frames from the last frame containing MTC SIB1 “at a predetermined repetition cycle”

the user equipment is a low cost user equipment and receives system information 
(“In another design component of this method of MTC SI transmission framework when the intermittent transmission periods of MTC PBCH, MTC PDCCH, and MTC PDSCH do not overlap in time, the entire system information for MTC 707 is transmitted within the MTC SI modification period 705. The MTC UE 116 attempts to receive all the MTC SI within a MTC SI modification period 705”; Ng et al.; 0111)
(“The possible combinations of physical channels that can be received in parallel in the downlink in the same sub-frame by a Rel-11 UE is described in Section 8.2 of 3GPP TS 36.302 (See REF6). For cost-saving purpose, the MTC UE 116 may not have the same layer 1 processing capability as the UEs of existing categories defined from Rel-8-11”; Ng et al.; 0182)
(where
“MTC UE 116” maps to “user equipmeint”,
“cost-saving purpose” maps to “low cost”
“MTC UE 116 receives MTC MIB, SIB1, SIB2 and SIB14, namely essential SIB information from eNB 103 via a broadcast channel” maps to “receives system information”,

the communication circuit broadcasts scheduling information for other System Information Blocks (SIBs) in System Information Block 1 (SIB1) and broadcasts the other SIBs in accordance with the scheduling information, 
(“SIBs other than SIB1 are carried in SystemInformation (SI) messages and a mapping of SIBs to SI messages is flexibly configurable by schedulingInfoList included in SIB1, with restrictions that: each SIB is contained only in a single SI message, only SIBs having the same scheduling requirement (periodicity) can be mapped to the same SI message”; Ng et al.; 0073)
(“In one alternative of non-essential SIBs notification, eNB 103 updates UEs operating in enhanced coverage mode with the new non-essential SIB information via dedicated Radio Resource Control (RRC) signaling. In this alternative, the need to transmit enhanced coverage non-essential SIBs can be avoided all together. For example, in step 1305, the MTC UE 116 receives MTC MIB, SIB1, SIB2 and SIB14, namely essential SIB information from eNB 103 via a broadcast channel.”; Ng et al.; 0163)
(“Step 3: the MTC UE 116 receives MTC SIB1, which includes information about the starting time to receive MTC SIB2 and the other MTC SIBs. The MTC UE 116 receives the MTC SI window length(s) (and MTC SI periodicity) of each MTC SI messages and receives information regarding how MTC SIBs are mapped to each MTC SI message. In particular, given the mapping of MTC SIBs to MTC SI messages, the start of the MTC SI-window for each MTC SI message can be determined as follows:”; Ng et al.; 0143)
(where
“the communication circuit broadcasts scheduling information for other System Information Blocks (SIBs) in System Information Block 1 (SIB1) and broadcasts the other SIBs in accordance with the scheduling information”, where “via broadcast channel” maps to “broadcasts”, “mapping of SIBs to SI messages is flexibly configurable by schedulingInfoList”/” information about the starting time to receive MTC SIB2 and the other MTC SIBs. The MTC UE 116 receives the MTC SI window length(s) (and MTC SI periodicity) of each MTC SI messages and receives information regarding how MTC SIBs are mapped to each MTC SI message” maps to “scheduling information for other System Information Blocks (SIBs)”, where “information”/”starting time”/”window length(s)”/”periodicity”/“schedulingInfoList” maps to “scheduling information”, “mapping of SIBs” maps to “for other System Information Blocks (SIBs)”,
“SIB2 and SIB14...via a broadcast channel”/” mapping of SIBs to SI messages is flexibly configurable by schedulingInfoList” maps to “broadcasts the other SIBs in accordance with the scheduling information”,

the scheduling information for the other SIBs comprises: a window length, a repetition cycle, and a transmission start timing for transmission of each of the other SIBs, and
 (“In addition, if a MTC SI message transmission block can be repeated more than one time within a MTC SI modification period, a MTC SI periodicity can be defined to specify the periodicity of the transmission block within a MTC SI modification period.”; Ng et al.; 0130)
(where
“MTC UE 116 receives MTC SIB1, which includes information about the starting time to receive MTC SIB2 and the other MTC SIBs. The MTC UE 116 receives the MTC SI window length(s) (and MTC SI periodicity) of each MTC SI messages and receives information regarding how MTC SIBs are mapped to each MTC SI message”/” MTC SI message transmission block can be repeated more than one time within a MTC SI modification period, a MTC SI periodicity can be defined to specify the periodicity of the transmission block within a MTC SI modification period” maps to “the scheduling information for the other SIBs comprises: a window length, a repetition cycle, and a transmission start timing for transmission of each of the other SIBs”, where “information”/”starting time”/”window length(s)”/”periodicity”/“schedulingInfoList”  maps to “scheduling information”, “MTC SIB2 and the other MTC SIBs” maps to “other SIBs”, “window lengths(s)” maps to “window length”, “periodicity”/”transmission block can be repeated...periodicity of the transmission block” maps to “repetition cycle”, “transmission start timing”, “mapped” maps to “of each of the other SIBs”

the scheduling information identifies subframes for repeatedly transmitting the other SIBs using a condition identified based on the repetition cycle.
(“Multiple Transmission Blocks for Each SI Message within Mod Period [0151] 2&gt; determine the integer value x=(n-1)*w, where w is the MTC si-WindowLength; and 2&gt; the SI-window starts at the subframe #a, where a=x mod 10, in the radio frame for which SFN mod T=FLOOR(x/10), where T is the MTC si-Periodicity of the concerned SI message.”; Ng et al.; 0143)
(where
“information”/”starting time”/”window length(s)”/”periodicity”/“schedulingInfoList”/”si-WindowLength”/”si-Periodicity”  maps to “scheduling information”
“subframe #a, where a=x mod 10” maps to “identifies subframes”
“Multiple Transmission Blocks for Each SI Message”/”receives information regarding how MTC SIBs are mapped to each MTC SI message” maps to “repeatedly transmitting”, where “Multiple Transmission Blocks for Each SI Message”/”MTC SIBs are mapped to each MTC SI message” maps to “repeatedly transmitting the other SIBs”, where “Multiple Transmission” maps to “repeatedly”, “MTC SIBs” maps to “other SIBs”, 
“starts at the subframe #a” is based on the “radio frame” based on “SFN mode T”, where “T is the MTC si-Periodicity” which maps to “using a condition identified based on the repetition cycle”, where “MTC si-Periodicity” maps to “repetition cycle”, and where based on the “radio frame” based on “SFN mode T” maps to “condition identified based on the repetition cycle”

Ng et al. teaches broadcasting MIB system information and providing broadcasted scheduling information for other SIBs via SIB1, where the scheduling information includes window length, periodicity and start timing, where the subframe for which the window starts is determined based on periodicity of the system information message, where the system information message is mapped to SIB.

As to claim 4:
Ng et al. discloses:
A user equipment, comprising:
a processor coupled to a memory; and a communication circuit that:
transmits and receives radio signals to and from a base station; and receives broadcast information from the base station at a predetermined repetition cycle, the broadcast information including a Master Information Block (MIB), wherein:

(“In one option of the method of MTC system information transmission framework when the intermittent transmission periods of MTC PBCH, MTC PDCCH, and MTC PDSCH do not overlap in time, MTC SIB1 605 is transmitted 
(“In another alternative of non-essential SIBs notification, eNB 103 broadcasts the non-essential SIBs for a period of time (for example, in a MTC SI modification period) if there is a change to one of the non-essential SIBs. For example, in step 1405, the MTC UE 116 receives MTC MIB, SIB1, SIB2 and SIB14, namely essential SIB information from eNB 103 via a broadcast channel.”; Ng et al.; 0165)
(where
“eNB” maps to “base station”,
FIG. 3A illustrates “processor” and “communication circuit”
 “MTC UE 116” maps to “user equipment”,
“that transmits broadcast information ..., the broadcast information including a Master Information Block (MIB)”, where “MIB, SIB1, SIB2 and SIB14” maps to “broadcast information”,
“Similarly, the SI message following MTC SIB1 605 transmission is transmitted after N.sub.2 625 frames from the last frame containing MTC SIB1 605. The value of N.sub.2 625 may ... be the same as N.sub.1 610”/FIG. 6 maps to “at a predetermined repetition cycle”

the user equipment is a low cost user equipment and receives system information 
(“In another design component of this method of MTC SI transmission framework when the intermittent transmission periods of MTC PBCH, MTC PDCCH, and MTC PDSCH do not overlap in time, the entire system information for MTC 707 is transmitted within the MTC SI modification period 705. The MTC UE 116 attempts to receive all the MTC SI within a MTC SI modification period 705”; Ng et al.; 0111)
(“The possible combinations of physical channels that can be received in parallel in the downlink in the same sub-frame by a Rel-11 UE is described in Section 8.2 of 3GPP TS 36.302 (See REF6). For cost-saving purpose, the MTC UE 116 may not have the same layer 1 processing capability as the UEs of existing categories defined from Rel-8-11”; Ng et al.; 0182)

“MTC UE 116” maps to “user equipmeint”,
“cost-saving purpose” maps to “low cost”
“MTC UE 116 receives MTC MIB, SIB1, SIB2 and SIB14, namely essential SIB information from eNB 103 via a broadcast channel” maps to “receives system information”,

the communication circuit receives other System Information Blocks (SIBs) in accordance with scheduling information for the other SIBs included in System Information Block 1 (SIB1) received from the base station
(“SIBs other than SIB1 are carried in SystemInformation (SI) messages and a mapping of SIBs to SI messages is flexibly configurable by schedulingInfoList included in SIB1, with restrictions that: each SIB is contained only in a single SI message, only SIBs having the same scheduling requirement (periodicity) can be mapped to the same SI message”; Ng et al.; 0073)
(“In one alternative of non-essential SIBs notification, eNB 103 updates UEs operating in enhanced coverage mode with the new non-essential SIB information via dedicated Radio Resource Control (RRC) signaling. In this alternative, the need to transmit enhanced coverage non-essential SIBs can be avoided all together. For example, in step 1305, the MTC UE 116 receives MTC MIB, SIB1, SIB2 and SIB14, namely essential SIB information from eNB 103 via a broadcast channel.”; Ng et al.; 0163)

(where
“(“SIBs other than SIB1 are carried in SystemInformation (SI) messages and a mapping of SIBs to SI messages is flexibly configurable by schedulingInfoList included in SIB1”/” the MTC UE 116 receives MTC MIB, SIB1, SIB2 and SIB14, namely essential SIB information from eNB 103 via a broadcast channel”/” MTC UE 116 receives MTC SIB1, which includes information about the starting time to receive MTC SIB2 and the other MTC SIBs. The MTC UE 116 receives the MTC SI window length(s) (and MTC SI periodicity) of each MTC SI messages and receives information regarding how MTC SIBs are mapped to each MTC SI message” maps to “the communication circuit broadcasts scheduling information for other System Information Blocks (SIBs) in System Information Block 1 (SIB1) and broadcasts the other SIBs in accordance with the scheduling information”, where “via broadcast channel” maps to “broadcasts”, “mapping of SIBs to SI messages is flexibly configurable by schedulingInfoList”/” information about the starting time to receive MTC SIB2 and the other MTC SIBs. The MTC UE 116 receives the MTC SI window length(s) (and MTC SI periodicity) “scheduling information for other System Information Blocks (SIBs)”, where “information”/”starting time”/”window length(s)”/”periodicity”/“schedulingInfoList” maps to “scheduling information”, “mapping of SIBs” maps to “for other System Information Blocks (SIBs)”,
“SIB2 and SIB14...via a broadcast channel”/” mapping of SIBs to SI messages is flexibly configurable by schedulingInfoList” maps to “broadcasts the other SIBs in accordance with the scheduling information”,

the scheduling information for the other SIBs comprises: a window length, a repetition cycle and a transmission start timing for transmission of each of the other SIBs, and
 (“In addition, if a MTC SI message transmission block can be repeated more than one time within a MTC SI modification period, a MTC SI periodicity can be defined to specify the periodicity of the transmission block within a MTC SI modification period.”; Ng et al.; 0130)
(where
“MTC UE 116 receives MTC SIB1, which includes information about the starting time to receive MTC SIB2 and the other MTC SIBs. The MTC UE 116 receives the MTC SI window length(s) (and MTC SI periodicity) of each MTC SI messages and receives information regarding how MTC SIBs are mapped to each MTC SI message”/” MTC SI message transmission block can be repeated more than one time within a MTC SI modification period, a MTC SI periodicity “the scheduling information for the other SIBs comprises: a window length, a repetition cycle, and a transmission start timing for transmission of each of the other SIBs”, where “information”/”starting time”/”window length(s)”/”periodicity”/“schedulingInfoList”  maps to “scheduling information”, “MTC SIB2 and the other MTC SIBs” maps to “other SIBs”, “window lengths(s)” maps to “window length”, “periodicity”/”transmission block can be repeated...periodicity of the transmission block” maps to “repetition cycle”, “starting time” maps to “transmission start timing”, “mapped” maps to “of each of the other SIBs”

the scheduling information identifies subframes for repeatedly transmitting the other SIBs using a condition identified based on the repetition cycle.
 (“Multiple Transmission Blocks for Each SI Message within Mod Period [0151] 2&gt; determine the integer value x=(n-1)*w, where w is the MTC si-WindowLength; and 2&gt; the SI-window starts at the subframe #a, where a=x mod 10, in the radio frame for which SFN mod T=FLOOR(x/10), where T is the MTC si-Periodicity of the concerned SI message.”; Ng et al.; 0143)
(where
“information”/”starting time”/”window length(s)”/”periodicity”/“schedulingInfoList”/”si-WindowLength”/”si-Periodicity”  maps to “scheduling information”
“subframe #a, where a=x mod 10” maps to “identifies subframes”
“repeatedly transmitting”, where “Multiple Transmission Blocks for Each SI Message”/”MTC SIBs are mapped to each MTC SI message” maps to “repeatedly transmitting the other SIBs”, where “Multiple Transmission” maps to “repeatedly”, “MTC SIBs” maps to “other SIBs”, 
“starts at the subframe #a” is based on the “radio frame” based on “SFN mode T”, where “T is the MTC si-Periodicity” which maps to “using a condition identified based on the repetition cycle”, where “MTC si-Periodicity” maps to “repetition cycle”, and where based on the “radio frame” based on “SFN mode T” maps to “condition identified based on the repetition cycle”

Ng et al. teaches broadcasting MIB system information and providing broadcasted scheduling information for other SIBs via SIB1, where the scheduling information includes window length, periodicity and start timing, where the subframe for which the window starts is determined based on periodicity of the system information message, where the system information message is mapped to SIB.

As to claim 7:
Ng et al. discloses:
The user equipment, wherein the communication circuit, coupled to the processor, decodes the other SIBs repeatedly received within a window to receive the other SIBs (“To enable MTC UEs, such as MTC UE 116, to soft combine MTC SI transmissions across SI windows, in one approach, the MTC UE 116 is configured to assume that, upon detection of MTC PBCH, the MTC SI content does not change across SI windows within the same MTC SI modification period. Assuming the MTC SI content does not change across SI windows within the same MTC SI modification period is also beneficial for a scheme where MTC UE 116 combines the SI messages within the SI or BCCH modification period where the SI transmission is as per Rel-11 LTE specification, except that the SIBs transmitted within the same modification period can assumed by MTC UE 116 to be the same to facilitate soft combining. Note that in one option this assumption of unchanged SI content may only be valid in a modification period where MTC SI messages are transmitted, namely, in other modification periods where MTC SI messages are not transmitted, certain SIBs, such as SIB1, SIB14 can change across SI windows as per Rel-11. In another approach, a one bit indication can be included in, for example, MTC SIB1 to indicate that the MTC SI content does not change across SI windows within the same MTC SI modification period.”; Ng et al.; 0125)
(where “soft combining” is considered as requiring “decodes” in order to perform “soft combining”)

As to claim 8:
Ng et al. discloses:
A broadcast information transmission and reception method, comprising:
broadcasting, by a base station, a Master Information Block (MIB), a System Information Block 1 (SIB1) and other System Information Blocks (SIBs), wherein the SIB1 includes scheduling information for the other SIBs, and wherein the base station broadcasts at a predetermined repetition cycle, the broadcast information including a Master Information Block (MIB) 
(“In one option of the method of MTC system information transmission framework when the intermittent transmission periods of MTC PBCH, MTC PDCCH, and MTC PDSCH do not overlap in time, MTC SIB1 605 is transmitted after a fixed and predefined number (N.sub.1) 610 of system frames from the last frame of MTC PBCH 615. In another option, N.sub.1 610 is configurable by the network, such as by using MTC MIB 620, to allow for network flexibility. In certain embodiments, another equivalent parameter is used, such as N.sub.1' sub-frames from the first frame of MTC PBCH (namely, N.sub.1'=N.sub.1+40 ms). The period of MTC SIB1 605 transmission can be predefined, for example -80 ms, to match the same periodicity of the legacy SIB1. Similarly, the SI message following MTC SIB1 605 transmission is transmitted after N.sub.2 625 frames from the last frame containing MTC SIB1 605. The value of N.sub.2 625 may or may not be the same as N.sub.1 610. In certain embodiments, the value of N.sub.2 625 is fixed and predefined. In certain embodiments, the value of N.sub.2 625 is configurable, such as by using MTC SIB1 605.”; Ng et al.; 0107)
(“In another alternative of non-essential SIBs notification, eNB 103 broadcasts the non-essential SIBs for a period of time (for example, in a MTC SI modification period) if there is a change to one of the non-essential SIBs. For 
(where
“eNB” maps to “base station”,
FIG. 3B illustrates “processor” and “communication circuit”
 “MTC UE 116” maps to “user equipment”,
“MTC UE 116 receives MTC MIB, SIB1, SIB2 and SIB14, namely essential SIB information from eNB 103 via a broadcast channel” maps to “that transmits broadcast information ..., the broadcast information including a Master Information Block (MIB)”, where “MIB, SIB1, SIB2 and SIB14” maps to “broadcast information”,
“Similarly, the SI message following MTC SIB1 605 transmission is transmitted after N.sub.2 625 frames from the last frame containing MTC SIB1 605. The value of N.sub.2 625 may ... be the same as N.sub.1 610”/FIG. 6 maps to “at a predetermined repetition cycle”

receiving, by user equipment, the SIB1 and the other SIBs, wherein:
(“Step 3: the MTC UE 116 receives MTC SIB1, which includes information about the starting time to receive MTC SIB2 and the other MTC SIBs. The MTC UE 116 receives the MTC SI window length(s) (and MTC SI periodicity) of each MTC SI messages and receives information regarding how MTC SIBs are mapped to each MTC SI message. In particular, given the mapping of MTC SIBs 
(where
(“receives” maps to “receiving”, “MTC SIB1” maps to “SIB1”, “other MTC SIBs” maps to “other SIBs”)

the user equipment is a low cost user equipment and receives system information 
(“In another design component of this method of MTC SI transmission framework when the intermittent transmission periods of MTC PBCH, MTC PDCCH, and MTC PDSCH do not overlap in time, the entire system information for MTC 707 is transmitted within the MTC SI modification period 705. The MTC UE 116 attempts to receive all the MTC SI within a MTC SI modification period 705”; Ng et al.; 0111)
(“The possible combinations of physical channels that can be received in parallel in the downlink in the same sub-frame by a Rel-11 UE is described in Section 8.2 of 3GPP TS 36.302 (See REF6). For cost-saving purpose, the MTC UE 116 may not have the same layer 1 processing capability as the UEs of existing categories defined from Rel-8-11”; Ng et al.; 0182)
(where
“MTC UE 116” maps to “user equipmeint”,
“cost-saving purpose” maps to “low cost”
“receives system information”,

the other SIBs are received in accordance with the scheduling information in the SIB 1, the scheduling information for the other SIBs comprises: a window length, a repetition cycle and a transmission start timing for transmission of each of the other SIBs, and
 (“In addition, if a MTC SI message transmission block can be repeated more than one time within a MTC SI modification period, a MTC SI periodicity can be defined to specify the periodicity of the transmission block within a MTC SI modification period.”; Ng et al.; 0130)
(where
“MTC UE 116 receives MTC SIB1, which includes information about the starting time to receive MTC SIB2 and the other MTC SIBs. The MTC UE 116 receives the MTC SI window length(s) (and MTC SI periodicity) of each MTC SI messages and receives information regarding how MTC SIBs are mapped to each MTC SI message”/” MTC SI message transmission block can be repeated more than one time within a MTC SI modification period, a MTC SI periodicity can be defined to specify the periodicity of the transmission block within a MTC SI modification period” maps to “the scheduling information for the other SIBs comprises: a window length, a repetition cycle, and a transmission start timing for transmission of each of the other SIBs”, where “information”/”starting “scheduling information”, “MTC SIB2 and the other MTC SIBs” maps to “other SIBs”, “window lengths(s)” maps to “window length”, “periodicity”/”transmission block can be repeated...periodicity of the transmission block” maps to “repetition cycle”, “starting time” maps to “transmission start timing”, “mapped” maps to “of each of the other SIBs”

the scheduling information identifies subframes for repeatedly transmitting the other SIBs using a condition identified based on the repetition cycle.
(“Multiple Transmission Blocks for Each SI Message within Mod Period [0151] 2&gt; determine the integer value x=(n-1)*w, where w is the MTC si-WindowLength; and 2&gt; the SI-window starts at the subframe #a, where a=x mod 10, in the radio frame for which SFN mod T=FLOOR(x/10), where T is the MTC si-Periodicity of the concerned SI message.”; Ng et al.; 0143)
(where
“information”/”starting time”/”window length(s)”/”periodicity”/“schedulingInfoList”/”si-WindowLength”/”si-Periodicity”  maps to “scheduling information”
“subframe #a, where a=x mod 10” maps to “identifies subframes”
“Multiple Transmission Blocks for Each SI Message”/”receives information regarding how MTC SIBs are mapped to each MTC SI message” maps to “repeatedly transmitting”, where “Multiple Transmission Blocks for Each SI Message”/”MTC SIBs are mapped to each MTC SI message” maps to “repeatedly transmitting the other SIBs”, where “Multiple Transmission” maps to “repeatedly”, “MTC SIBs” maps to “other SIBs”, 
“starts at the subframe #a” is based on the “radio frame” based on “SFN mode T”, where “T is the MTC si-Periodicity” which maps to “using a condition identified based on the repetition cycle”, where “MTC si-Periodicity” maps to “repetition cycle”, and where based on the “radio frame” based on “SFN mode T” maps to “condition identified based on the repetition cycle”

Ng et al. teaches broadcasting MIB system information and providing broadcasted scheduling information for other SIBs via SIB1, where the scheduling information includes window length, periodicity and start timing, where the subframe for which the window starts is determined based on periodicity of the system information message, where the system information message is mapped to SIB.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael K Phillips/Examiner, Art Unit 2464